                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

EARNEST CORNELIUS ROWELL                                                    PLAINTIFF
individually and as special administrator of the
Estate of Ernest Ebenezer Rowell

v.                         CASE NO. 3:18-CV-00122 BSM

BNSF RAILWAY COMPANY
UNION PACIFIC RAILROAD,
DIETRICK YOUNG and
CHARLES ESAW                                                            DEFENDANTS

                                     JUDGMENT

      Consistent with the judgment entered today, this case is dismissed with prejudice.

      IT IS SO ORDERED this 12th day of March 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
